Citation Nr: 1214462	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  10-03 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neck condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1966.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to the benefit sought on appeal.

In November 2011, the Veteran testified at a Travel Board hearing, a transcript of which is on file. Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that           38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.             These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.           In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties       set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim      based on the current record.


FINDING OF FACT

The preponderance of the evidence is against the finding that the Veteran has a     neck condition that was incurred during active military service. 

CONCLUSION OF LAW

The criteria are not met to establish service connection for a neck condition. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from December 2008, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.        § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the            joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Further provided through the VCAA correspondence was an explanation of the downstream disability rating and effective date elements of a claim for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini  II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA notice correspondence preceded issuance of the March 2009 RO rating decision adjudicating the claim on appeal, and thereby comported with the definition of timely notice. 

The RO has taken appropriate action to comply with the duty to assist the Veteran in this case through obtaining service treatment records (STRs), and records pertaining to disability benefits from the Social Security Administration (SSA). There is no indication of VA or private outpatient treatment records which need to be obtained. The Veteran has also undergone a VA Compensation and Pension examination with regard to the claim being decided. See 38 C.F.R. § 3.159(c)(4).   

The Veteran's hearing testimony also refers to a period of in-service treatment at a naval medical facility following an in-service automobile accident which he maintains brought about a cervical spine condition. While initially he was not sure where this took place, in his recent hearing testimony he identified the location as Portsmouth Naval Hospital in Virginia. In any event, there is no indication that a records search might yield evidence of additional relevant Federal records pertaining to in-service medical treatment, inasmuch as the Veteran did not allude to any period of hospitalization, the records of which might otherwise have been kept separate from his regular STRs. Rather, the available STRs already document the essential fact of the Veteran's reporting of the accident in July 1965 and his follow-up x-ray, evaluation and treatment, and there is no reason to believe that this is less than complete. Thus, the Board does not find a basis at this point to suggest that a further records inquiry is warranted. 

In support of his claim, the Veteran provided several personal statements.                He testified during a Board hearing. There is no indication of any further available evidence or information that has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Service medical history reflects that in July 1965 the Veteran was involved in an auto accident in which his vehicle was hit from behind. The following day, the Veteran had trouble moving his head. Objectively, there was marked spasm of the right sternomastoid muscle. The impression was cervical spine stenosis. Pain relief medication was prescribed. At that time, an x-ray of the cervical spine revealed degenerative discs at C6-7 with narrowed disc space which appeared from an            old injury. The Veteran's April 1968 separation examination was negative for any abnormalities. 

The Veteran has described from a lay statement and hearing testimony that in 1965 he had a motor vehicle accident in which another vehicle struck his vehicle from behind, and caused him to experience a substantial degree of pain in the head and neck. The following day the Veteran sought medical treatment, where he was told to wear a neck brace for 90 days and was given a shot of cortisone down his spine, and the military physician warned him that he would likely experience continued neck problems at a later point.

Presently, the Veteran is in receipt of SSA disability benefits effective            September 11, 2007, due to a primary diagnosis of chronic pulmonary insufficiency (COPD) and secondary diagnosis of a back disorder (disc/degenerative).
A September 2007 disability determination evaluation underlying the SSA's award of benefits observed that the Veteran complained of cervical spine problems which he had experienced for 6 to 12 months. The Veteran stated that he was in a motor vehicle accident where he rolled a concrete truck, and indicated he was not sure if this was related. He had a worker's compensation evaluation and was diagnosed with degenerative disk disease. He further stated that he had an old motor vehicle accident in 1965 where he was rear-ended. He had undergone cortisone injections which helped, though he stated that the still had occasional symptoms after that.       The diagnostic impression was, in part, cervical pain with radiculopathy. 

The Veteran underwent a VA Compensation and Pension examination in  November 2009, during which the examiner initially indicated his review of the claims file including the documented circumstances of the Veteran's in-service motor vehicle accident. According to the Veteran's report, the pain in the cervical region had resolved following the accident, although at the time the treating physician had told him that he would experience problems years later. The Veteran further stated that the neck pain returned in 2006, when he was involved in a rollover accident driving a concrete mixer. He stated that his neck pain was aggravated by this accident. Since then, he had had daily neck pains and cracking and popping sensation in his neck. The pain was sharp and worse with movement. He complained of associated stiffness. Flare-ups occurred several times a week lasting for several hours and had lasted as much as three to four days. It was precipitated by movement and especially with driving when he had to turn his neck. Severity was moderate to severe and was alleviated with rest and medications.        He complained of tingling in his finger tips but no shooting pains down the arms. He denied upper extremity weakness. Treatment consisted of Tylenol 3 pain relievers as needed. 

On physical examination he was in no acute distress and well-oriented. There was some straightening of the cervical lordosis. There was tenderness to palpation over the spinous processes, articular pillars and cervical thoracic paraspinal muscles. Manual muscle testing was 5/5 in the bilateral upper extremities. Reflexes were 1+. Cervical spine range of motion was forward flexion to 25 degrees, extension to         10 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation 30 degrees, all with pain throughout motion. There was no additional limitation due to painful motion or other factors on repetitive testing. An x-ray of the cervical spine revealed prominent facet osteoarthritis which might be related to mild subluxation at C5-6. There was no prominent degenerative disk disease.                  The diagnosis was cervical spondylosis.

The VA examiner further expressed the opinion that it was less likely as not that the Veteran's cervical spine disability was the same as seen during active duty or was a result of an active duty claimed injury or event. The stated rationale was that according to the x-rays in 1965, the Veteran had narrowing of the C6-7 disk space. However, this was not identified on the most recent x-ray. Also, as the Veteran          had not had problems with his neck until the motor vehicle accident in 2006, it was deemed unlikely that the cervical spine condition was a result of the accident in 1965 as opposed to the more recent accident which corresponded with the onset of his symptoms. 

The Board has given full consideration to the underlying factual circumstances of this case, particularly as it involves in-service injury and the potential for a subsequent causal connection to current problems, and finds that on the whole the preponderance of the evidence weighs against service connection. There is no doubt that at least some of the elements of the case are met, namely that of a documented in-service injury in the 1965 auto accident in which the Veteran's vehicle was struck from behind, and a present diagnosis of cervical spondylosis. What the Board further requires is competent evidence causally linking the two, through evidence of a medical nexus. The presence of a nexus to service is another indispensable element to establish service connection for a claimed disability. See Watson v. Brown, 4 Vet. App. 309, 314 (1993); Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). 

The November 2009 VA examiner's opinion tends to weigh against a finding of a causal nexus to service, and offers a plausible rationale in stating that the type of injury observed to the cervical spine on x-rays in 1965 was entirely different from that more recently observed on a similar study. Another part of the examiner's rationale was that there had been a notable absence of symptomatology of neck problems following service up for numerous  years up until 2006. Also, it was at that point in 2006 when the Veteran sustained a serious intercurrent injury from another accident that affected the cervical spine, and which the examiner considered the more likely cause of recent problems. Given the grounding of this opinion in a persuasive rationale and its full consideration of the medical history, the Board will assign probative weight to the opinion. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). Nor is there any contrary opinion of record. 

The Board also observes itself that substantiating the examiner's opinion is the lack of requirement on the Veteran's part for any outpatient treatment between service and eventual recurrence in 2006, as well as the overall absence of continued subjective report of any neck problems from service discharge until 2006. As to this observation, the Board points out that there has not definitively been established a pattern of continuity of symptomatology since service. See 38 C.F.R. § 3.303(b) (addressing the continuity of symptomatology requirement to demonstrate causal relationship to service, where an in-service condition is not "chronic" in nature).  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). There was a lack of actual treatment for nearly four decades. The Board acknowledges that a claimant is generally competent to provide lay evidence of continuity of symptomatology, as in this case. However, the Veteran has not presented a credible and compelling portrayal of continuing symptoms in this regard. During the Board hearing, he did refer to the fact that a neck problem was the reason he did not reenlist in service           in 1966, and that he still had neck pain and discomfort in the years following separation. That notwithstanding, the Board observes that the Veteran's separation examination was negative for mention of a neck issue. Perhaps more significantly, upon VA examination in November 2009, he indicated that his neck pain resolved after the in-service accident and did not bother him again until 2006. Thus, there is no clear pattern of continuity of symptomatology established here. This lack of continuity of symptomatology is consistent with the absence of a causal nexus to service. Regardless, even taking into due account some of the Veteran's favorable assertions, the fact still remains that there is the overriding intercurrent injury of 2006 to which the November 2009 VA examiner strongly attributed the Veteran's present medical condition involving the cervical spine, as opposed to any other contributing etiology. 

On these findings, the Board concludes that the most competent and probative evidence weighs against a likely medical nexus between current cervical spondylosis and an incident of the Veteran's military service. 

The Board has sufficiently considered the Veteran's assertions in this case. However, the type of evidence regarding medical causation should be procured from a medical expert, given that the claimant while clearly competent to allege matters within his own observation, nonetheless would not be expected to have the specific background and training to medically comment upon whether an injury several decades ago caused current disability. See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski,        2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service connection for a neck condition. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

Service connection for a neck condition is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


